DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,900,608 to Ahi.
	Regarding claim 1, Ahi ‘608 discloses an apparatus comprising: a band 103 having opposing first and second ends 101/102, a medial portion between the first and second ends, and opposing first and second sides (fig 1b); and at least one clamp ( claim 12) connected to the medial portion on the first side of the band 103 and configured to hold an object; wherein the at least one clamp is connected to the medial portion of the band at a location 104 spaced apart from a center of the medial portion in a direction of the first end 101; wherein the band 103 comprises a bistable spring changeable between an extended configuration and a coiled configuration.
	Regarding claim 2, Ahi ‘608 discloses wherein the location of the at least one clamp (claim 12) is in a range between 30% and 40% of the length of the band measured from the first end (fig. 1b).
	Regarding claim 3, Ahi ‘608 discloses wherein the at least one clamp is configured to hold an electronic device (claim 12).
	Regarding claim 4, Ahi ‘608 discloses wherein the at least one clamp is configured to hold a board (col. 13, lines 9-43 - describes a general purpose fastener as such an attached clamp could hold a board since it is configured as such).
	Regarding claim 5, Ahi ‘608 discloses wherein the at least one clamp comprises a plurality of different clamps interchangeably connectable to the band at the location (claim 12 and col. 13, lines 9-43 - describes a general purpose fastener configurable to be used with any clamp-type holder). 
	Regarding claim 10, Ahi ‘608 discloses further comprising an elastomeric layer on at least a portion of the band (col. 7, lines 40-41).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,900,608 to Ahi in view of US 2017/0314732 to Minn et al.
	Regarding claim 6, Ahi ‘608 discloses a general purpose fastener including a band 103 a clamp connected to a portion of the band 103 (claim 12). 
	Minn ‘732 teaches a compressible band 112 with a clamp 106 having a base 134 connected to the medial portion of the band 112; first and second arms 136ab coupled to the base 134; and first and second end pieces 140ab respectively coupled to the first and second arms opposite the base; wherein at least one of the first and second arms is slidable within the base to releasably clamp the object between the first and second end pieces (fig 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp taught in Ahi ‘608 with the adjustable rotatable clamp taught in Minn ‘732 in order to support a variety of devices and objects relative to the band attached to the surface.
	Regarding claim 7, Ahi ‘608, as modified, where Minn ‘732 discloses wherein the at least one clamp is rotatably connected to the band (fig. 6).
	
Allowable Subject Matter
	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 11-20 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  the structures and configuration of the band, clamp and suction cup, the orientation of the clamp and suction cup relative to each other and the band and the functioning of the band.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and could be used in subsequent office action rejections. The list of supports is as follows US-20120198680-A1 OR US-20110308049-A1 OR US-20120235001-A1 OR US-20180209584-A1 OR US-20160381259-A1 OR US-20130270129-A1 OR US-20150184799-A1 OR US-20200109812-A1 OR US-20110278885-A1 OR US-20150318885-A1 OR US-9004414-B2 OR US-10244862-B2 OR US-10836449-B2 OR US-6918161-B2 OR US-10422466-B2 OR US-8622447-B1 OR US-4984760-A.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MONICA E MILLNER/Primary Examiner, Art Unit 3632